Citation Nr: 1021650	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a psychiatric disorder to include major 
depressive disorder, anxiety, agoraphobia, and posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran's Representative


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to August 
1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in which service connection for 
posttraumatic stress disorder (PTSD) was denied.  

This case was remanded in December 2008.  Unfortunately, for 
reasons explained below, the Board finds that the case must 
again be remanded. 

VA and non-VA records show the Veteran is diagnosed with 
major depressive disorder, agoraphobia, anxiety and PTSD.  
The issues are thus recharacterized as is described on the 
first page of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Board remanded this case in order, in 
part, to provide proper notice to the Veteran of the evidence 
necessary to substantiate her claim.  

Specifically, the Board noted that VA has established special 
procedures for evidentiary development in cases of PTSD due 
to personal assault in VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV.  These provisions identify 
alternative sources for developing evidence of personal 
assault including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21- 1MR, Part IV, Subpart ii, 
1.D.17.g; see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).

VA regulations direct that when there in claims of PTSD based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Alternative evidence, such as behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in such sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4) (2009).

VA will not deny a claim for service connection for PTSD that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4) (2009).

In this case, following the December 2008 remand, the RO 
attempted to send additional notice of these provisions and 
regulations to the Veteran in February and March 2009.  
However, it cannot be determined that the letters reached the 
Veteran and, if it did, the notice was inaccurate.  

First, the February 2009 letter was returned as 
undeliverable.  A second address was identified for the 
Veteran in VA treatment records dated in March 2009.  The RO 
sent a new letter to this address in March 2009.  However, 
the VA treatment entry identifying the new address also 
stated that the Veteran was then an active inpatient on the 
ward.

Second, the March 2009 letter was not returned as 
undeliverable, but it misidentified the issue as one 
involving new and material evidence and instructed the 
Veteran that she must submit new and material evidence to 
reopen her claim.

Finally, correspondence to the Veteran from the RO on an 
unrelated matter, dated in August 2009, reflects yet another 
address change.  Yet, all correspondence following the March 
2009 notification letter discussed above , including the 
March 2010 supplemental statement of the case, was sent to 
the Veteran's previous address.

Given that it is unclear that the required notice reached the 
Veteran and, if it did, misidentified the issue, the Board 
finds that another attempt must be made to provide full and 
complete notice to the Veteran, including of the evidence 
necessary to substantiate her claim.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran asserts that she has PTSD due to several 
stressors, including events that occurred when she was 
deployed in support of Operation Desert/Shield and Operation 
Provide Comfort.  In her stressor statement, received in 
September 2005, she described several stressors to include 
general and specific events she experienced while serving at 
Incirlik Air Base, Turkey in 1991.  Specifically, she 
described general conditions of stress and anxiety during her 
service in Turkey in 1990-91 such as the constant threat of 
chemical attack, and that military personnel turned on each 
other in "our own war against each other, i.e., rapes, 
fighting, people carrying personal weapons, alot (sic) of 
drinking".  She described a specific incident in which a 
Patriot missile locked onto one of their F-16 aircraft and 
she and others thought they were being attacked.  She dated 
the onset of what she described as her own obsessive 
behaviors, anxiety, panic attacks, and deep depression to 
this time during her active duty.  She also reported being 
raped at Tinker Air Force Base at the end of July 1993.  She 
stated her performance changed, she increased use of sick 
leave, and ultimately she requested an early out.  In her 
claims submitted in December 2004 and March 2005, she stated 
she had sought treatment for her condition from 1996 to the 
present from the VA Medical Center (VAMC) in Portland, Oregon 
and the Veterans' Center in Salem, Oregon.  In her September 
2005 stressor statement she identified three treating 
professionals who, she stated, had treated her for the past 
eight years.  

The Board has carefully reviewed the record, including newly 
received service personnel records, and observes that the 
Veteran received high performance marks throughout her active 
service.  She was recommended for immediate promotion (the 
highest rating possible) at the end of each evaluation cycle 
in June 1991, January 1992 and December 1992.  These records 
show she was married, and service treatment records show she 
had a baby in June 1992.  She was deployed in support of 
Operation Desert Storm/Desert Shield from April 1990 to July 
1991, and her evaluation shows she was stationed at Incirlik 
Air Base in Turkey.  Her initial contract was for a four year 
enlistment.  She was honorably discharged from active service 
in August 1993, approximately four months early, for 
voluntary "miscellaneous" reasons that are as yet undefined 
by the record.

Service treatment records show no diagnoses or findings of 
any psychiatric disability at entrance to active service, and 
no complaints or treatment for any such symptoms during 
active service.  VA and non-VA treatment records show 
diagnoses of major depressive disorder, agoraphobia, anxiety 
and PTSD in 2004.  A VA psychiatry consult dated in 2004 
notes a history (without a date of onset) of major depressive 
disorder and a diagnosis of bipolar disorder in 1996.  These 
records, and records from the Veterans' Center, also refer to 
childhood trauma.  

While there is no clear articulation that the Veteran's 
psychiatric symptoms are the result of her active service, VA 
and Veterans' Center records depict a destabilized life 
following her discharge from active service and to the 
present, including her divorce in 1995, homelessness, alcohol 
and drug abuse, and other difficulties.  Counseling records 
from the Veterans' Center document the Veterans' assertions 
that her stressors ruined her life and her marriage.  Before 
the rape, she reported, she and her husband were happily 
married and shared childcare.  Following the rape, she said 
she pushed him away, no longer shared child care or cleaned 
the house.  She said she divorced him because she didn't 
deserve him.  An assessment entry from the Veterans' Center 
shows that the counselor's opinion was that the Veteran was 
resilient and able to finish school, maintain employment, 
join the military and keep her life on track despite her 
reported childhood stressors until faced with the stressors 
of being stationed in Turkey during Desert Storm.  

Apparently based on the references to childhood trauma, the 
RO concluded in its August 2005 rating decision that the 
medical evidence established the Veteran's diagnosed PTSD was 
the result of childhood trauma and not to service.  But there 
are no actual medical records detailing any psychiatric 
conditions, symptoms or treatment prior to her entry into 
active service.  And, even if there were, the Veteran is 
entitled to have her claim for service connection considered 
on the basis of aggravation of a pre-existing condition.  

The RO is reminded that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  The presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that the 
condition existed prior to service and that it was not 
aggravated by service.  See 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Moreover, a pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, where the issue involves a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Given the foregoing, the Board finds that remand is further 
required to allow the RO to properly develop and adjudicate 
this claim.  See Stegall, supra; see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should make efforts to 
verify the Veteran's current status and 
whereabouts.

2.  Thereafter, the RO or AMC should 
provide the Veteran all appropriate notice 
required by VCAA.

3.  The RO should develop the Veteran's 
claim in accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than her service records or evidence 
of behavioral changes that might 
constitute credible supporting evidence of 
his purported inservice stressor.  
Specific examples of corroborating 
alternative evidence should be provided.  
In particular, she should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in her 
behavior or events he confided to them.

4.  The RO or AMC should obtain any 
additional VA and non-VA treatment records 
identified by the Veteran.  In particular, 
ensure that treatment records from VAMCs 
in West LA, California, Spokane, 
Washington, and Roseburg and Portland, 
Oregon, and any other VAMC the Veteran may 
identify, are requested dating back to the 
Veteran's release from active service, in 
1993 to the present.  In addition, request 
all records of treatment by Peggy 
Shephard, Lauren McLagan, and Dr. Lynam of 
Portland, Oregon, and any other private or 
VA treating health care provider the 
Veteran may identify, from 1993 to the 
present.

The RO or AMC should ensure that all 
searches for records include her name and 
identification and that of her ex-husband, 
since she may have been treated as a 
dependent of a service member upon her 
discharge in 1993 and for a period of time 
after her divorce.  

The RO or AMC should perform any and all 
follow up actions indicated, document 
negative responses and inform the Veteran 
so that she may attempt to obtain the 
records on her own.

5.  Upon completion of the foregoing, the 
RO or AMC should schedule the Veteran for 
VA examination to determine the nature, 
extent, and etiology of her claimed 
acquired psychiatric disorder to include 
major depressive disorder, anxiety, 
agoraphobia and PTSD.  All indicated tests 
and studies should be performed.  The 
claims folder, the transcript of the 
September 2008 hearing, and a copy of this 
remand must be provided to the examiner in 
conjunction with the examination.

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as a basis for the diagnosis, whether 
the stressor is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
the averred inservice stressor found to be 
sufficient to produce the diagnosis of 
PTSD.

The examiner is also requested to offer an 
opinion as to whether the evidence of 
record-to include the entirety of 
evidence prior to and following the 
Veteran's discharge from active service in 
1993-indicates that a personal assault 
occurred.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed acquired 
psychiatric disorder to include major 
depressive disorder, anxiety, agoraphobia, 
and PTSD had its onset during active 
service or, in the alternative, is the 
result of her active service or any 
incident therein.

All opinions expressed must be supported 
by complete rationale.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for an acquired 
psychiatric disorder to include major 
depressive disorder, anxiety, agoraphobia 
and PTSD with application of all 
appropriate laws and regulations, 
including Patton and Wagner, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, furnish her with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

The Veteran is urgently reminded that she, alone, is 
responsible to keep the RO informed of her current address, 
and to report any change of address in a timely manner.  If 
she does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find [her]."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


